Chase, J.:
On the 15th day of May, 1902, John P. Auchmoody made application for a liquor tax certificate to traffic in liquors wt a hotel in Clintondale, in the County of Ulster, in which application statements were made by him in the form of questions and answers, included among which are the following: “20. Does the applicant intend to carry on a Iona fide hotel on such premises? Yes.” “25. Does such building contain at least ten bedrooms *191above the basement, exclusive of those occupied by the family and servants, each room properly furnished to accommodate lodgers and separated by partitions at least three inches thick, extending from floor to ceiling, with independent access to each room by a door opening into a hallway, each room having a window or windows with not less than eight square feet of surface opening upon a street or open court, light shaft or open air, and each having at least eighty square feet of floor area, and at least six hundred cubic feet of space therein * * * ? No.” “ 26. Does such hotel conform to all the requirements set forth in the statement last above, except that the number" of bedrooms therein for guests is not less than six * * ? Yes.” A liquor tax certificate was prepared and issued to him by the county treasurer of the county of Ulster. The particular character of the traffic in liquors is determined by the application. The application and certificate must be interpreted together. (Matter of Barnard, 48 App. Div. 423; Matter of Cullman v. Campbell Cert., 39 Mise. Bep. 646.) On or about the 30th day of August, 1902, Fred L. Byon, a citizen of the State of New York, commenced this proceeding to have said liquor tax certificate revoked and cancelled on the grounds therein stated, among others that material statements in the application of the holder of such certificate were false, and that provisions of the liquor tax law had been violated at the place designated in said certificate as the place where such traffic was to be carried on by Auchmoody. The grounds were stated in the petition in detail. There were and are seven bedrooms in the applicant’s building, exclusive of those occupied by his family and servants. These rooms were measured by special agents appointed by the State Commissioner of Excise, in the presence of Auchmoody, and there is no controversy about their size, floor surface and area being as follows:
Room. Length. Width. Height. Square feet. Cubic
1 7-10 6-10 7-2 53 383
2 7-10 6-10 7-2 53 383
3 7-10 6-10 7-2 53 383
4 6-10 9-3 7-2 63 453
5 6-10 7-5 7-2 50 363
6 9-7 7-10 7 75 525
7 7-7 7-10 7 (Sloping 59 372 ceiling)
*192Not one of the rooms has the floor area or contains the number of cubic feet of space required by the statute, or as stated in the application. The average floor space of the six largest rooms is sixty feet, and the average cubical contents four hundred and twenty-three feet. The statement of the applicant in regard to the rooms was neither technically nor substantially true. As bearing upon the good faith of the applicant in obtaining what is commonly known as a “ hotel license,” it appeared that in July his register of guests consisted of a slip of paper. It was produced at the request of said special agents and it contained but two names. Auchmoody stated that they were guests of the hotel and no claim was made by him that the hotel had entertained any other guests since it opened. Witnesses were produced who testified that on Sunday, May 25, 1902, the windows of the room in which liquor was sold and kept for sale were wholly covered by screens, curtains and shades. Witnesses were also produced who testified that said windows were not covered by screens, curtains and shades on that day, but the county judge found that all the material allegations contained in the petition were true. The findings that material statements in the application were false, and that the applicant had violated the Liquor Tax Law, as stated, are sustained by the evidence, and the order should be affirmed, with costs.